    Case 19-30283-hdh11 Doc 282 Filed 07/02/19                      Entered 07/02/19 10:00:23              Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 2, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________

                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

         In re:                                               §
                                                              §         CHAPTER 11
                                                         1
         MAYFLOWER COMMUNITIES, INC.                          §
                                                              §         CASE NO. 19-30283 (HDH)
                                 Debtor.                      §

                              STIPULATION AND AGREED ORDER
                  AMENDING BID PROCEDURES ORDER TO RESCHEDULE AUCTION

                  This Stipulation and Agreed Order (the “Stipulation and Agreed Order”) is entered into

     this 27th day of June, 2019 by and among the above-captioned debtor (the “Debtor”), UMB Bank,

     N.A., as bond trustee (the “Bond Trustee”), and the Official Residents’ Committee (the

     “Committee,” and together with the Debtor and the Bond Trustee, the “Parties”) in order to

     reschedule the auction set forth in the Order (I) Approving Bid Procedures, (II) Authorizing the

     Debtor to Offer Certain Bid Protections to Stalking Horse, (III) Approving Procedures for the

     Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (IV)




     1
              The last four digits of the Debtor’s federal tax identification number are 6350. The mailing address for the
     Debtor is 1335 S. Guilford Road Carmel, Indiana 46032-2810.


     EAST\167257943
Case 19-30283-hdh11 Doc 282 Filed 07/02/19             Entered 07/02/19 10:00:23        Page 2 of 6



Approving the Forms of Notices Related to the Sale, and (V) Granting Related Relief [Docket No.

223] (the “Bid Procedures Order”).

                                           RECITALS

       WHEREAS, on January 30, 2019, the Debtor commenced this case (the “Chapter 11

Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code;

       WHEREAS, on February 11, 2019, the Office of the United States Trustee (the “U.S.

Trustee”) appointed the Committee pursuant to section 1102(a)(1) of the Bankruptcy Code, which

Committee is comprised of five (5) residents living at the Debtor’s facility [Docket No. 79]. No

trustee or examiner has been appointed in this Chapter 11 Case;

       WHEREAS, on March 12, 2019, the Debtor filed a motion [Docket No. 139] (the

“Settlement Motion”) for the entry of an order approving the settlement and compromise between

the Debtor and the Bond Trustee that set forth, among other things, an agreed upon timeline and

procedures (the “Bid Procedures”) for the sale of substantially all of the Debtor’s assets (the

“Sale”), including an auction (the “Auction”) to be held on Friday, July 19, 2019 at 10:00 a.m.

(prevailing Central time) at the offices of DLA Piper LLP (US), 1900 North Pearl Street, Suite

2200, Dallas, Texas 75201. On April 11, 2019, the Court entered an order approving the

Settlement Motion [Docket No. 216];

       WHEREAS, on March 26, 2019, in connection with the Settlement Motion, the Debtor

filed a motion seeking the approval of, among other things, the Bid Procedures for the Sale [Docket

No. 164] (the “Bid Procedures Motion”);

       WHEREAS, on April 22, 2019, the Court entered the Bid Procedures Order, which

established certain deadlines and dates including, among others, (i) the date of the Auction, if

necessary, on Friday, July 19, 2019 at 10:00 a.m. (prevailing Central time); and (ii) the date of the




EAST\167257943                                   2
Case 19-30283-hdh11 Doc 282 Filed 07/02/19             Entered 07/02/19 10:00:23       Page 3 of 6



hearing to consider approval of the Sale on Wednesday, July 24, 2019 at 9:00 a.m. (prevailing

Central time);

       WHEREAS, on June 13, 2019, the Debtor entered into an Asset Purchase Agreement with

Prairie Landing Community, Inc., an Indiana nonprofit corporation (the “Stalking Horse”), to serve

as the stalking horse bidder, pursuant to which the Stalking Horse has agreed to purchase the

Debtor’s assets for Sixty-One Million Dollars ($61,000,000.00), subject to higher and better bids;

       WHEREAS, for the convenience of the Parties and to avoid unnecessary expenses, the

Parties desire to reschedule the Auction, if necessary, to Monday, July 22, 2019 at 1:30 p.m.

(prevailing Central time) at the offices of DLA Piper LLP (US), 1900 North Pearl Street, Suite

2200, Dallas, Texas 75201; and

       WHEREAS, the Stalking Horse has informed the Debtor that it has no objection to

rescheduling the Auction to Monday, July 22, 2019 at 1:30 p.m. (prevailing Central time).

                            STIPULATION AND AGREED ORDER

       NOW, THEREFORE STIPULATED AND AGREED AS FOLLOWS:

       1.        The Auction, if necessary under the Bid Procedures, shall be held on July 22, 2019

at 1:30 p.m. (prevailing Central time) at the offices of DLA Piper LLP (US), 1900 North Pearl

Street, Suite 2200, Dallas, Texas 75201. The Auction may be further rescheduled by the Debtor,

with the approval of the Bond Trustee and Committee, without further order of the Court upon

notice of the adjournment or rescheduling of the Auction.

       2.        Other than the date of the Auction, all dates and deadlines set forth in the Bid

Procedures Order shall remain the same.

       3.        This Stipulation and Agreed Order shall not be stayed under Rule 6004(g) of the

Federal Rules of Bankruptcy Procedures, but instead shall be effective immediately.




EAST\167257943                                   3
Case 19-30283-hdh11 Doc 282 Filed 07/02/19              Entered 07/02/19 10:00:23        Page 4 of 6



         4.      This Stipulation and Agreed Order may be executed in one or more counterparts,

by e-mail or otherwise, each of which shall be deemed an original, and all of which, when taken

together, shall constitute one and the same document.

         5.      The Debtor shall provide notice of this Stipulation and Agreed Order to: (i) the U.S.

Trustee; (ii) the Internal Revenue Service; (iii) the Offices of the Attorney General of the States of

Indiana and Texas; (iv) the State of Indiana Department of Health; (v) the Indiana Secretary of

State, Securities Division; and (vi) those parties who have requested notice pursuant to Bankruptcy

Rule 2002.

         6.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Stipulation and Agreed

Order.

IT IS SO ORDERED

                                      [Signature Pages Follow]




EAST\167257943                                     4
Case 19-30283-hdh11 Doc 282 Filed 07/02/19        Entered 07/02/19 10:00:23     Page 5 of 6


 STIPULATED AND AGREED TO BY:

 Dated: June 27, 2019                         Dated: June 27, 2019
        Dallas, Texas                                Dallas, Texas

 DLA PIPER LLP (US)                           MINTZ, LEVIN, COHN, FERRIS,
                                              GLOVSKY AND POPEO, P.C.

 /s/ Daniel Prieto                            /s/ Charles W. Azano
 Daniel Prieto, State Bar No. 24048744        Charles W. Azano (admitted pro hac vice)
 1900 North Pearl Street, Suite 2200          One Financial Center
 Dallas, Texas 75201                          Boston, Massachusetts 02111
 Tel: (214) 743-4500                          Tel: (617) 542-6000
 Fax: (214) 743-4545                          Fax: (617) 542-2241
 Email: dan.prieto@dlapiper.com               Email: cwazano@mintz.com

 - and -                                      Counsel for the Bond Trustee

 Thomas R. Califano (admitted pro hac vice)
 1251 Avenue of the Americas
 New York, New York 10020
 Tel: (212) 335-4500
 Fax: (212) 335-4501
 Email: thomas.califano@dlapiper.com

 - and -

 Rachel Nanes (admitted pro hac vice)
 rachel.nanes@dlapiper.com
 DLA Piper LLP (US)
 200 South Biscayne Boulevard, Suite 2500
 Miami, Florida 33131
 Tel: (305) 423-8563
 Fax: (305) 675-8206
 E-mail: rachel.nanes@dlapiper.com

 Counsel for the Debtor




EAST\167257943                                5
Case 19-30283-hdh11 Doc 282 Filed 07/02/19      Entered 07/02/19 10:00:23   Page 6 of 6



 Dated: June 27, 2019
        Dallas, Texas

 NELIGAN LLP


 /s/ James P. Muenker
 James P. Muenker, State Bar No. 24002659
 325 N. St. Paul, Suite 3600
 Dallas, Texas 75201
 Tel: (214) 840-5300
 Fax: (214) 840-5301
 E-mail: jmuenker@neliganlaw.com

 Counsel for the Official Residents’
 Committee




EAST\167257943                              6
